*1188Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered December 3, 2004. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). Contrary to defendant’s contention, Supreme Court’s determination is supported by clear and convincing evidence (see § 168-n [3]; People v Hegazy, 25 AD3d 675 [2006]). The assessment of 15 points for “[d]rug or alcohol abuse” on the risk assessment instrument is supported by the admission of defendant in his trial testimony (see People v Masters, 19 AD3d 387 [2005], lv denied 5 NY3d 709 [2005]; People v Roland, 292 AD2d 271 [2002], lv denied 98 NY2d 614 [2002]; see generally Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 14 [1997 ed]). Further, the record does not warrant a downward departure from defendant’s presumptively correct risk classification (see People v Douglas, 18 AD3d 967, 968 [2005], lv denied 5 NY3d 710 [2005]). We have examined the remaining contentions of defendant, including those raised in his pro se supplemental brief, and conclude that none requires us to disturb the court’s determination that defendant is a level three risk. Present—Scudder, J.P., Kehoe, Smith, Green and Pine, JJ.